Title: From George Washington to Benjamin Lincoln, 31 January 1789
From: Washington, George
To: Lincoln, Benjamin

 

My dear Sir,
Mount Vernon Jany 31 st 1789

Your two letters of Decr 20th & Jany 4th are before me. I am much obliged to you for the intelligence contained in them: because it enabled me to contradict a report, in circulation among the Antifederalists, that your State had made choice of only one Representative to Congress, that no more would probably be appointed, & that every thing was in very great confusion. Though facts will ultimately become known; yet much mischief to the federal cause may be done, by suffering misrepresentations to pass unnoticed or unrefuted. Last winter the Antifederalists in Philadelphia published, “that Connecticut had been surprized into an adoption of the Constitution, while a great majority of the freemen were opposed to it.” Now, it is certain, nothing can fix the stigma of falsehood upon that assertion, better than the late respectable appointments in that State. Much the same thing has happened in Maryland. The federal Ticket has been carried by the majority of thousands.
By the best information I can obtain, federal sentiments are spreading, perhaps, faster than ever in this Commonwealth. It is generally supposed that six, if not seven, of the Representatives from it to Congress will be decided fr[ien]ds to the Constitution—Monday next will however, confirm or contradict this opinion; it being the day of election throughout the State. I will only add, that, in Maryland & this State, it is probable Mr John Adams will have a considerable number of the votes of the Electors. Some of those gentlemen will have been advised that this measure would be entirely agreeable to me, and that I considered it to be the only certain way to prevent the election of an Antifederalist. With sentiments of the greatest esteem & regard. I am My dear Sir Yr Most Obedt & Affe. Servt

Go: Washington

